            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

SAM KINNEY, III                                           PLAINTIFF

v.                      No. 5:19-cv-335-DPM

SAM POPE, Judge; BYRUM
GIBSON, Judge; CREWS PURYEAR,
Prosecutor; SANDRA BRADSHAW,
Prosecutor, TIMOTHY R. LEONARD,
Lawyer, and JOE MAZATY, Lawyer                        DEFENDANTS

                               ORDER
     Kinney hasn’t filed an amended complaint. He also hasn’t paid
the $400 filing and administrative fees or filed a complete application
to proceed in forma pauperis. The time to do so has passed. № 3. His
complaint will therefore be dismissed without prejudice.        LOCAL
RULE 5.5(c)(2).   An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
     So Ordered.
                                __________________________
                                D.P. Marshall Jr.
                                United States District Judge

                                   3 December 2019
